DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.


Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
A waveform segmentation device comprising: 
a state level estimation unit that estimates a state level of input waveform data; and 
a segmentation identification unit that identifies a plurality of segmentation points and segments the waveform data at a plurality of segmentation points based on the state level estimated by the state level estimation unit.

Claim 16 is copied below, with the limitations belonging to an abstract idea being underlined.
A waveform segmentation device comprising: 
a state level estimation unit that estimates a state level of input waveform data; 
a segmentation identification unit that identifies a plurality of segmentation points and segments the waveform data at a plurality of segmentation points based on the state level estimated by the state level estimation unit; and 
an evaluation unit that evaluates the plurality of segmentation points identified by the segmentation identification unit.

Claim 17 is copied below, with the limitations belonging to an abstract idea being underlined.
A waveform segmentation method comprising: 
estimating a state level of input waveform data; and 
segmenting the waveform data at a plurality of segmentation points based on the estimated state level.

The limitations underlined can be considered to describe an abstract idea or mathematical concept, namely a series of algorithm steps/calculations leading to one or more numerical results or answers, obtained by a sequence of mental steps/mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the computer, computer product, or computer system, i.e. the recited waveform segmentation device with a state level estimation unit and a segmentation identification unit, does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.
The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1, 16, and 17 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 1-15 and 18-20 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. The additional recited units in the dependent claims do not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The additional limitation of a unit that visualizes, could broadly include displaying or and algorithm step of generating a visual, and/or storing data equates to extrasolution data activity (see MPEP 2106.05(g)). These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations: 
“a state level estimation unit …” (claims 1 and its dependent claims, and claim 16);
“a segmentation identification unit …" (claims 1 and its dependent claims, and claim 16); 
“a grouping unit …” (claims 3 and its dependent claims); 
“a waveform data conversion unit …” (claim 5);
“a state change point detection unit …” (claim 5);
“a first segmentation adjustment unit …” (claim 6);
“a second segmentation adjustment unit…” (claim 7 and its dependent claims);
“a segmentation determination unit …” (claim 8 and its dependent claims);
“a visualization unit …” (claim 12 and its dependent claims);
“an evaluation unit …” (claim 13 and claim 16);
“a model generation unit …” (claim 14);
“a third segmentation adjustment unit …” (claim 14); and 
“a waveform data storage unit …” (claim 14, as it is unclear if the unit encompasses physical memory or a software unit that control when to write data to a physical memory component; the specification provides structure for a storage medium, but does not like the storage medium to the storage unit);
are coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 11-21 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112 - Part 1
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The recited units: 
“a state level estimation unit …” (claims 1 and its dependent claims, and claim 16);
“a segmentation identification unit …" (claims 1 and its dependent claims, and claim 16); 
“a grouping unit …” (claims 3 and its dependent claims); 
“a waveform data conversion unit …” (claim 5);
“a state change point detection unit …” (claim 5);
“a first segmentation adjustment unit …” (claim 6);
“a second segmentation adjustment unit…” (claim 7 and its dependent claims);
“a segmentation determination unit …” (claim 8 and its dependent claims);
“a visualization unit …” (claim 12 and its dependent claims);
“an evaluation unit …” (claim 13 and claim 16);
“a model generation unit …” (claim 14);
“a third segmentation adjustment unit …” (claim 14); and 
“a waveform data storage unit …” (claim 14, as it is unclear if the unit encompasses physical memory or a software unit that control when to write data to a physical memory component; the specification provides structure for a storage medium, but does not like the storage medium to the storage unit);
are not described or recited in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
With respect to the claimed parts, the examiner was unable to find adequate structure (or material or acts) for performing the recited function and therefor fails the description required in 35 USC 112, first paragraph (see MPEP 2181). 

Claim Rejections - 35 USC § 112 - Part 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As discussed above the claimed units: 
“a state level estimation unit …” (claims 1 and its dependent claims, and claim 16);
“a segmentation identification unit …" (claims 1 and its dependent claims, and claim 16); 
“a grouping unit …” (claims 3 and its dependent claims); 
“a waveform data conversion unit …” (claim 5);
“a state change point detection unit …” (claim 5);
“a first segmentation adjustment unit …” (claim 6);
“a second segmentation adjustment unit…” (claim 7 and its dependent claims);
“a segmentation determination unit …” (claim 8 and its dependent claims);
“a visualization unit …” (claim 12 and its dependent claims);
“an evaluation unit …” (claim 13 and claim 16);
“a model generation unit …” (claim 14);
“a third segmentation adjustment unit …” (claim 14); and 
“a waveform data storage unit …” (claim 14, as it is unclear if the unit encompasses physical memory or a software unit that control when to write data to a physical memory component; the specification provides structure for a storage medium, but does not like the storage medium to the storage unit);
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed parts/functions.
For examining purpose, it is assumed that the limitations relating to the recited parts/functions are merely processing parts/software instructions that are implemented in a processing circuit as disclosed in the specification (see paragraph 0098). 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For purposes of examination the recited unit will be treated a software functions implemented on a device.  

Claim 5 also contains the following limitation in question:
The waveform segmentation device according to claim 1, further comprising: a waveform data conversion unit that converts the waveform data based on the state level estimated by the state level estimation unit; and 
a state change point detection unit that detects a state change point at which the state level of the waveform data converted by the waveform data conversion unit changes, wherein the segmentation identification unit identifies the plurality of segmentation points based on the state change point.
Claim 5 recites the limitation " the state level of the waveform data converted by the waveform data conversion unit ".  There is insufficient antecedent basis for this limitation in the claim as the claims did not previously introduce a state level of the waveform data converted by the waveform data conversion unit. 

Claim 11 also contains the following limitation in question: 
The waveform segmentation device according to claim 8, wherein the second segmentation adjustment unit deletes a segmentation point at a position distant from the plurality of representative segmentation points while leaving a segmentation point at a position close to the plurality of representative segmentation point among the plurality of segmentation points for each of the plurality of pieces of input waveform data.
The terms “distant” and “close” in claim 11 are relative terms which renders the claim indefinite. The terms “distant” and “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozawa (US 20180011067).

Regarding claim 1, Kozawa discloses a waveform segmentation device (see Abstract, Fig. 2, and paragraphs 0053: device includes a segment divider for a waveform, as such it is a segmentation device) comprising: 
a state level estimation unit that estimates a state level of input waveform data (see Abstract, Figs 2, 6A, and 6B, and paragraphs 0023, 0036, 0063, and 0068-0069: state level is not defined in the claimed invention, discloses a device is configured to determine if an area of the signal corresponded to noise or should be excluded from the waveform data because it is not noise); and 
a segmentation identification unit that identifies a plurality of segmentation points and segments the waveform data at a plurality of segmentation points based on the state level estimated by the state level estimation unit (see Abstract, Figs 2, 6A, and 6B, and paragraphs 0023, 0036, 0063, and 0068-0069: the disclosed excluded portion comprises segmentation points that segment the waveform data between excluded and non-excluded portions based on the previously discussed state level determination/classification).
Regarding claim 2, Kozawa discloses wherein the segmentation identification unit identifies the plurality of segmentation points such that a feature value of the waveform data is included between two adjacent segmentation points among the segmentation points (see Abstract, Figs 2, 6A, and 6B, and paragraphs 0017, 0060, and 0063: noise level/feature value corresponding to segments).

Regarding claim 3, Kozawa discloses a grouping unit that groups the waveform data into a plurality of groups based on a value of the input waveform data (see Abstract, Figs 2, 6A, and 6B, and paragraph 0053: disclosed segments of positive data and negative data equate to a plurality of groups), wherein the state level estimation unit estimates the state level based on a representative value of each group after integrating or dividing some groups among the plurality of groups (see paragraphs 0023, 0030, and 0055: determination of excluded/non-noise segments, i.e. previously discussed state level classification, is based on a representative value of the group for each group, representative value is an average value or median value).

Regarding claim 4, Kozawa discloses wherein the grouping unit groups the waveform data into the plurality of groups based on a value and a frequency of the waveform data (see Abstract, Figs 2, 6A, and 6B, and paragraphs 0011, 0013, 0018, and 0036: excludes segments have a width larger than a threshold width, the claimed value and frequency is not defined, a frequency is the number of waves that pass a fixed point in unit time, as such the width is representative of a frequency value of the waveform data, since the value is not defined the discloses threshold computed from the waveform meets the limitation of a value, the segment points corresponding to each segment also meet the limitations of the claimed value as the width is determined using 2 points/values of the waveform). 

Regarding claim 6, Kozawa discloses a first segmentation adjustment unit that estimates state levels of a plurality of pieces of partial waveform data based on the plurality of pieces of partial waveform data obtained by segmenting the waveform data at the plurality of segmentation points (see Fig. 3, paragraphs 0060, and Claim 1 and 2: includes a processing step of determining a value representative of segments, i.e. partial waveform data, based on the plurality of segments, determination limited to noise segments), updates the state level estimated by the state level estimation unit based on the estimated state levels, and adjusts positions of the plurality of segmentation points (see Fig. 3, paragraphs 0060, and Claim 1 and 2: excludes identified outliers, exclusion of outlier sections creates updated state level estimates as the excluded sections are no longer segments representative of noise and creates new segmentation points identifying noise sections and excluded sections).

Regarding claim 7, Kozawa discloses a second segmentation adjustment unit that adjusts positions of the plurality of segmentation points for segmenting the input waveform data based on a plurality of representative segmentation points for segmenting representative waveform data selected from among a plurality of pieces of waveform data belonging to a waveform group (see Fig. 3, paragraphs 0060, and Claim 1 and 2: includes a processing step of determining a value representative of segments, i.e. partial waveform data, based on the plurality of segments distinguishing positive values from negative values, noise determinations limited to noise segments, system then excludes identified outliers based on the values, exclusion of outlier sections creates updated state level estimates as the excluded sections are no longer segments representative of noise, meets the limitations of the claimed adjustment unit as it adjusts the position of excluded segments within the waveform).

Regarding claim 8, Kozawa discloses a segmentation determination unit that determines the representative waveform data and the plurality of representative segmentation points based on the plurality of segmentation points for each of a plurality of pieces of input waveform data (see Fig. 3, paragraphs 0055 and 0060, and Claim 1 and 2: includes a processing step of determining a value representative of segments, i.e. partial waveform data, based on the plurality of segments distinguishing positive values from negative values, noise determinations limited to noise segments), wherein the second segmentation adjustment unit adjusts the plurality of segmentation points for each of the plurality of pieces of input waveform data based on the plurality of representative segmentation points determined by the segmentation determination unit (see Fig. 3, paragraphs 0055 and 0060, and Claim 1 and 2: system then excludes identified outliers based on the values, exclusion of outlier sections creates updated state level estimates as the excluded sections are no longer segments representative of noise, meets the limitations of the claimed adjustment unit as it adjusts the position of excluded segments within the waveform, adjustment is based on values from each segment as the outlies are determined using an average of the segment areas).
Regarding claim 10, Kozawa discloses wherein the segmentation determination unit determines the representative waveform data and the plurality of representative segmentation points after performing a process of aligning time lengths of the plurality of pieces of waveform data when at least one of the plurality of pieces of input waveform data has a different waveform length from another waveform data (see Abstract, Figs 6A, 6B, and 8, paragraphs 0012-0013, 0016, 0033-0037, 0054, and Claim 1: evaluates the width of each segment to see if it is larger than a threshold; as shown in Fig. 6A time segments are time aligned, they have different segments lengths, i.e. at least one piece of input waveform data has a different waveform length from another piece/another waveform data, the construction of Fig 6B could be consider a determination of a plurality of plurality of representative segmentation points after Fig 6A was created, meeting the limitations of the claimed invention as currently written, the claim recites a time alignment but does not define the alignment, the claim recites another waveform data, but not define what the another waveform data comprises).

Regarding claim 11, Kozawa discloses wherein the second segmentation adjustment unit deletes a segmentation point at a position distant from the plurality of representative segmentation points while leaving a segmentation point at a position close to the plurality of representative segmentation point among the plurality of segmentation points for each of the plurality of pieces of input waveform data (see Abstract, Figs 6A, 6B, and 8, paragraphs 0012-0013, 0016, 0033-0037, 0054, and Claim 1: evaluates the width of each segment to see if it is larger than a threshold, discloses a second segmentation that occurs in 6B after Fig 6A is created, includes extracting data with segmentation points that exceed a threshold distant, i.e. points that are distant, while leaving points within the threshold distance, i.e. points that are close to other points among the plurality of pieces of input waveform data).

Regarding claim 12, Kozawa discloses a visualization unit that visualizes the representative waveform data, the plurality of representative segmentation points, the input waveform data, and the plurality of segmentation points (see Fig. 6B and paragraphs 0054 and 0067-0068: devices creates segmented and excluded groups, disclosed image includes the recited components as it shows original waveform data with segmentation points, and also shows included vs excluded data with representative waveform data segments that separate such data).

Regarding claim 13, Kozawa discloses an evaluation unit that evaluates the plurality of segmentation points visualized by the visualization unit (see Fig. 8 and paragraphs 0054 and 0067-0068: interpolates noise level at the excluded segment based on the data created segmented and excluded groups).

Regarding claim 14, Kozawa discloses a model generation unit that generates an abnormality detection model to output a value indicating a possibility that the input waveform data is abnormal (see Abstract, Fig. 2, and paragraphs 0054-0056: discloses detecting segment widths that exceed a threshold, i.e. abnormal as its does not belong to noise, threshold is determined based on the distribution of the widths of the segments); and 
a third segmentation adjustment unit that adjusts positions of the plurality of segmentation points based on the value output by the abnormality detection model when positions of the plurality of segmentation points for segmenting the input waveform data are changed in a plurality of ways (see Fig. 2 and paragraphs 0054-0056: discloses a second segment group creator, i.e. the recited third segment adjustment unit as the claim only requires two adjustment units as a second segment adjustment unit is not required, as such the third is only a third by name, detects outlies of the noise segments, noise segments identified using the abnormality detection model).

Regard claim 16, Kozawa discloses a waveform segmentation device (see Abstract, Figs 2, 6A, and 6B, paragraphs 0012-0013 and 0033-0037, and Claim 1) comprising: 
a state level estimation unit that estimates a state level of input waveform data (see Abstract, Figs 2, 6A, and 6B, paragraphs 0012-0013 and 0033-0037, and Claim 1: devices determines positive values and negative values when evaluating the waveform, positive and negative meets the limitations of a state level); 
a segmentation identification unit that identifies a plurality of segmentation points and segments the waveform data at a plurality of segmentation points based on the state level estimated by the state level estimation unit (see Abstract, Figs 2, 6A, and 6B, paragraphs 0012-0013 and 0033-0037, and Claim 1: devices determines positive values and negative values when evaluating the waveform, positive and negative meets the limitations of a state level); and 
an evaluation unit that evaluates the plurality of segmentation points identified by the segmentation identification unit (see Abstract, Figs 2, 6A, and 6B, paragraphs 0012-0013 and 0033-0037, and Claim 1: evaluates the width of each segment to see if it is larger than a threshold).

Regarding claim 17, Kozawa discloses a waveform segmentation method (see Abstract, Fig. 2, and paragraphs 0053: discloses a method of segmenting a waveform) comprising: 
estimating a state level of input waveform data (see Abstract, Figs 2, 6A, 6B, and 8, and paragraphs 0023, 0036, 0063, and 0068-0069: state level is not defined in the claimed invention, discloses a device is configured to determine if an area of the signal corresponded to noise or should be excluded from the waveform data because it is not noise); and 
segmenting the waveform data at a plurality of segmentation points based on the estimated state level (see Abstract, Figs 2, 6A, 6B, and 8, and paragraphs 0023, 0036, 0063, and 0068-0069: the disclosed excluded portion comprises segmentation points that segment the waveform data between excluded and non-excluded portions based on the previously discussed state level determination/classification).

Regarding claim 18, Kozawa discloses wherein the segmenting identifies the plurality of segmentation points such that a feature value of the waveform data is included between two adjacent segmentation points among the segmentation points (see Abstract, Figs 2, 6A,6B, and 8, and paragraphs 0017, 0060, and 0063: noise level/feature value corresponding to segments).

Regarding claim 19, Kozawa discloses grouping the waveform data into a plurality of groups based on a value of the input waveform data (see Abstract, Figs 2, 6A, 6B, and 8, and paragraph 0053: disclosed segments of positive data and negative data equate to a plurality of groups), wherein the estimating comprises estimating the state level based on a representative value of each group after integrating or dividing some groups among the plurality of groups (see paragraphs 0023, 0030, and 0055: determination of excluded/non-noise segments, i.e. previously discussed state level classification, is based on a representative value of the group for each group, representative value is an average value or median value).

Regarding claim 20, Kozawa discloses wherein the waveform data is grouped into the plurality of groups based on a value and a frequency of the waveform data (see Abstract, Figs 2, 6A, and 6B, and paragraphs 0011, 0013, 0018, and 0036: excludes segments have a width larger than a threshold width, the claimed value and frequency is not defined, a frequency is the number of waves that pass a fixed point in unit time, as such the width is representative of a frequency value of the waveform data, since the value is not defined the discloses threshold computed from the waveform meets the limitation of a value, the segment points corresponding to each segment also meet the limitations of the claimed value as the width is determined using 2 points/values of the waveform).
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mousavi (US 2011/0213577).

Regarding claim 1, Mousavi discloses a waveform segmentation device (see Abstract and paragraph 0057) comprising: 
a state level estimation unit that estimates a state level of input waveform data (see Abstract and paragraph 0028, 0031, 0033, and 0057: estimates change points in the waveform, state level is not defined, the identified change between state is a state level estimation); and 
a segmentation identification unit that identifies a plurality of segmentation points and segments the waveform data at a plurality of segmentation points based on the state level estimated by the state level estimation unit (see Abstract, Figs. 1 and 4, and paragraphs 0041 and 0057: apparatus fine-tunes segments boundaries, boundaries create waveform segments based on change points estimated by the state level estimation unit).

Regarding claim 5, Mousavi discloses a waveform data conversion unit that converts the waveform data based on the state level estimated by the state level estimation unit (see Figs 1-2 and paragraphs 0031-0033 and 0057: apparatus converts the waveform to an RMS value); and 
a state change point detection unit that detects a state change point at which the state level of the waveform data converted by the waveform data conversion unit changes (see Figs 1-2 and paragraphs 0031-0033 and 0057: determines change points using the converted waveform data), wherein the segmentation identification unit identifies the plurality of segmentation points based on the state change point (see Abstract, Figs. 1 and 4, and paragraphs 0041 and 0057: apparatus fine-tunes segments boundaries, boundaries create waveform segments based on change points estimated by the state level estimation unit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kozawa (US 20180011067) in view of Takahashi (US 20090236501).

Regarding claim 15, Kozawa does not expressly disclose a waveform data storage unit that stores input waveform data in chronological order, wherein the state level estimation unit estimates a state level of waveform data read from the waveform data storage unit.

Takahashi discloses a device for processing a waveform that includes a waveform data storage unit that stores input waveform data in chronological order, wherein a processing unit process the waveform data read from the waveform data storage unit (see Fig. 4 and paragraph 0054: store waveform data in time series format, i.e. chronological order, and a processing unit that processes the waveform data read from the waveform data storage unit).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kozawa with the teachings of Takahashi, i.e. storing the time series waveform of Kozawa in a memory, for the advantageous benefit of saving the waveform on a computing device so that it can be processed by a processing system. Once modified, the modification would result in the processing system of Kozawa, i.e. which includes the state level estimation unit, reading the waveform data from the storage unit. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marvasti (US 20080270071) discloses detecting change points in a waveform.
Alcorn (US 20160335875) discloses detecting change points via a change in state level. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865